Citation Nr: 1440893	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-30 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension secondary to service-connected anxiety disorder.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1968 and service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In February 2014, the Board bifurcated the Veteran's appeal for service connection for hypertension and found that new and material evidence had not been received to reopen a claim for service connection for hypertension on a direct basis, but that evidence in the record raised the issue of entitlement to service connection on a secondary basis.  The Board then remanded the appeal for a VA examination regarding entitlement to service connection on a secondary basis.

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims files.


FINDING OF FACT

The Veteran's anxiety disorder causes the Veteran's blood pressure to increase during periods of anxiety, but does not cause or aggravate permanent, treatable hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertension secondary to service-connected anxiety disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  VA provided notice regarding the Veteran's claims in March 2014.  While the Veteran did not receive the required notice for a secondary service connection claim prior to the November 2009 rating decision on appeal, he did receive the required notice prior to the initial adjudication of the bifurcated issue of entitlement to service connection on a secondary basis in June 2014.  See June 2014 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006)

VA also satisfied its duty to assist the Veteran in the development of his claim.  First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), private treatment records, and VA treatment records with the claims file.  The Veteran has not identified any other evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.  Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA obtained a medical opinion from a VA examiner in March 2014 regarding the nature and etiology of the Veteran's hypertension.  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends he is entitled to service connection for hypertension secondary to service-connected anxiety disorder because in service he had a racing heart or racing pulse and shortness of breath at the same time that he felt hysterical and had panic attacks.  See March 2013 Substantive Appeal; November 2011 Substantive Appeal; May 2009 Statement.

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310(a).  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder. Allen, 7 Vet. App. at 439.

The Veteran is not entitled to service connection for hypertension secondary to his service-connected anxiety disorder because the record lacks competent evidence that his current diagnosis of hypertension is proximately due to or aggravated by his anxiety disorder.  The March 2014 VA examiner reviewed the Veteran's electronic claims file and opined that the Veteran's high blood pressure is less likely as not caused by, related to, or aggravated by his anxiety disorder.  The rationale was that, while the Veteran's blood pressure may be elevated during an anxiety attack, his anxiety-induced labile hypertension in service appeared to be "white coat hypertension" that was acute and well-controlled; hypertension can come from obesity, caffeine intake, smoking, a sedentary lifestyle, increased salt and fat intake, and alcohol consumption; and evidence-based medical literature does not support the assertion that anxiety causes permanent, treatable hypertension. 

The March 2014 VA examiner's opinion is adequate, as the examiner considered the relevant history of the Veteran's symptoms and clear conclusions with supporting data and opined regarding whether the Veteran's service-connected disability "caused or aggravated" his hypertension.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Allen, 7 Vet. App. at 439.  While the VA examiner did not physically examine the Veteran, he will not be prejudiced, as medical evidence in the record already established a current diagnosis of hypertension.  Moreover, while the Veteran is competent to report symptoms of shortness of breath, feeling nervous and jittery, an increased heart rate and respiration, and panic, and the Board finds his reports credible and entitled to probative weight, the Board notes that he is already being compensated for these symptoms, which he has attributed to his service-connected anxiety disorder.  See September 2013 VA Psychiatric Examination; Davidson v. Shinseki, 581 F.3d 1313, 1313, 1315-16 (Fed. Cir. 2009); 38 C.F.R. § 4.14 (2013).

While the Veteran believes his hypertension is proximately due to or aggravated by his service-connected anxiety disorder, he is not competent to provide a diagnosis or a nexus in this case.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).   The issue is medically complex, as it involves multiple major organ systems and requires specialized knowledge and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Consequently, the preponderance of the probative evidence of record weighs against granting service connection for hypertension secondary to service-connected anxiety disorder.


ORDER

Service connection for hypertension secondary to service-connected anxiety disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


